Case 2:12-cv-00601-ROS Document 3237 Filed 05/06/19 Page 1 of 8
Case 2:12-cv-00601-ROS Document 3237 Filed 05/06/19 Page 2 of 8
Case 2:12-cv-00601-ROS Document 3237 Filed 05/06/19 Page 3 of 8
Case 2:12-cv-00601-ROS Document 3237 Filed 05/06/19 Page 4 of 8
Case 2:12-cv-00601-ROS Document 3237 Filed 05/06/19 Page 5 of 8
Case 2:12-cv-00601-ROS Document 3237 Filed 05/06/19 Page 6 of 8




               [THIS PAGE LEFT BLANK]
Case 2:12-cv-00601-ROS Document 3237 Filed 05/06/19 Page 7 of 8
Case 2:12-cv-00601-ROS Document 3237 Filed 05/06/19 Page 8 of 8
